               Case 2:20-cv-00203-RJB Document 34 Filed 01/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        UNITED STATES OF AMERICA,                            CASE NO. 20-0203 RJB
11
                                   Plaintiff,                ORDER ON SECOND
12              v.                                           STIPULATION
13      KING COUNTY, WASHINGTON; DOW
        CONSTANTINE, in his official capacity as
14      King County Executive,
15                                 Defendants.

16

17
            THIS MATTER comes before the Court on the Parties’ Second Stipulation for
18
     Modification of Minute Order Setting Trial and Pretrial Dates. Dkt. 33. The Court has
19
     considered the pleadings filed regarding the stipulation and the remaining file.
20
            Having considered the Parties’ stipulation, and good cause having been demonstrated, the
21
     Court hereby ORDERS the following revised schedule of trial and pre-trial dates, with minor
22
     modifications in bold:
23

24


     ORDER ON SECOND STIPULATION - 1
               Case 2:20-cv-00203-RJB Document 34 Filed 01/15/21 Page 2 of 2




 1             EIGHT DAYS JURY TRIAL set for           November 8, 2021 at 9:30 AM
               Disclosure of expert testimony under    May 25, 2021
 2             FRCP 26(a)(2)
               All motions related to discovery        July 15, 2021
 3             must be FILED by
               Discovery COMPLETED by                  July 30, 2021
 4             All dispositive motions must be         August 5, 2021
               FILED by
 5
               Motions in limine should be FILED       October 7, 2021
               by and NOTED on the motion
 6
               calendar no later than the third
               Friday thereafter, but no later than
 7
               the Friday before any scheduled
               pretrial conference.
 8
               Agreed pretrial order LODGED with       October 18, 2021
               the court by
 9
               Pretrial conference will be HELD on     October 29, 2021 at 8:30 AM
10             (COUNSEL SHALL REPORT TO
               COURTROOM A)
11             Trial briefs, proposed voir dire &      October 29, 2021
               jury instructions due*
12
            IT IS SO ORDERED.
13
            The Clerk is directed to send uncertified copies of this Order to all counsel of record and
14
     to any party appearing pro se at said party’s last known address.
15
            Dated this 15th day of January, 2021.
16

17

18
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
19

20

21

22

23

24


     ORDER ON SECOND STIPULATION - 2
